      Case 1:21-mj-00434-GMH Document 9 Filed 06/20/21 Page 1 of 4




                          UNITED STATES DISTRICT
                         COURT FOR THE DISTRICT OF
                                COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
       v.                                     : CRIMINAL NO. 21-mj-434
                                              :
JAMES BREHENY,                                :
    Defendant.                                :


              CONSENT MOTION TO EXCLUDE TIME FOR INDICTMENT

       The United States of America, by and through its attorney, the United States Attorney

for the District of Columbia, respectfully files this Consent Motion for Excludable Delay in

the above-captioned matter, currently scheduled for August 4, 2021. The Government and the

defendant agree that there is good cause to toll the Speedy Trial Act. Defendant concurs in

this request and agrees that it is in his best interest. In support thereof, the government states

as follows:

   1. The government and counsel for the defendant have conferred and are continuing to

       communicate about this matter since the defendant’s initial appearance on June 4,

       2021. There is voluminous and evolving discovery. The government has produced

       several hundred pages of records in preliminary discovery to date. The parties agree

       that the complaint will remain in full force and effect through the next status date on

       August 4, 2021 and agree to toll all time related to presenting the case to a Grand Jury

       for indictment. The defendant has previously waived his right to a preliminary hearing.

       The parties agree that this stipulation and any order resulting therefrom shall not affect

       any previous order of pretrial release and conditions of pretrial release. Since discovery

       in this case, like nearly all cases stemming from January 6, 2021 is voluminous and
                                              1
  Case 1:21-mj-00434-GMH Document 9 Filed 06/20/21 Page 2 of 4



   ongoing, the parties agree that the failure to toll “would deny counsel for the defendant

   . . . the reasonable time necessary for effective preparation, taking into account the

   exercise of due diligence,” 18 U.S.C. § 3161(h)(7)(B)(iv).

Dated: June 20, 2021

                                Respectfully submitted,

                                CHANNING B. PHILLIPS
                                ACTING UNITED STATES ATTORNEY

                       By:      /s/ Louis Manzo
                               Louis Manzo
                               Special Assistant United States Attorney
                               Mass Bar: 688337
                               555 4th Street, N.W.
                               Washington, D.C. 20530
                               (202) 262-6570;
                               Louis.manzo@usdoj.gov




                                         2
       Case 1:21-mj-00434-GMH Document 9 Filed 06/20/21 Page 3 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA                     :
                                              :
         v.                                   : CRIMINAL NO. 21-mj-434
                                              :
 JAMES BREHENY,                               :
     Defendant.                               :


                                            ORDER

        This matter having come before the Court pursuant to a Consent Motion to Exclude Time

for Indictment, it is therefore:

        ORDERED that the complaint and previous order of pre-trial release with conditions of

supervised release remain in full force and effect.

        ORDERED that the period from June 4, 2021 through August 4, 2021 shall be excluded

from computing the time within which an information or indictment must be filed under the

Speedy Trial Act because the ends of justice served by such a continuance outweigh the interests

of the public and the defendant in a speedy trial. See 18 U.S.C. '' 3161(h)(1) & (h)(7). The Court

finds that there is voluminous and evolving discovery, and that delay is necessary for the parties

to consider resolutions.

                                              It Is So Ordered.




                                              ______________________________________
                                              Zia M. Faruqui
                                              United States Magistrate Judge


Entered: ___________________________
                                              3
       Case 1:21-mj-00434-GMH Document 9 Filed 06/20/21 Page 4 of 4




                              CERTIFICATE OF SERVICE

       I hereby certify that a copy of the Consent Motion to Exclude Time for Indictment was
served upon counsel of record for the defendant through the electronic court filing system, this
20th day of June 2021.



                              By:     /s/ Louis Manzo
                                    Louis Manzo
                                    Special Assistant United States Attorney
                                    Mass Bar 688337
                                    555 4th Street, N.W.
                                    Washington, D.C. 20530
                                     (202) 262-6570
                                     Louis.manzo@usdoj.gov




                                             4
